STEPHENSON, Justice
(concurring).
I concur in the result reached by the majority; however, it is my feeling that further explanation is called for.
Appellant would have this court extend the rule stated in Westmoreland, supra, so that a tract of land would be considered unimproved if the value of the improvements is so small that a prospective purchaser would place no value on the improvements. This we have refused to do.
There is an additional reason that it was not error on the part of the trial court in admitting evidence as to the sale from Walton to Nichols. In this suit the appellant was taking a permanent easement 20' wide, located upon vacant land, and a 50' wide temporary working easement also located upon vacant land. The court admitted evidence as to the diminution in value of the remainder which was improved and also as to the diminution in value of the 50' wide vacant tract. Six issues then submitted to the jury inquiring as to the before and after values of the 20' wide tract, the 50' wide tract, and the remainder. If the sale from Walton to Nichols was to be considered vacant land, it was still admissible to prove the before and after value of the 50' wide tract. See Harris County Flood Control District v. Hill, 348 S.W.2d 806 (Tex.Civ. App.—Houston 1961, writ ref’d n. r. e.), and Gulf & Interstate Ry. Co. of Texas v. Stephenson, 212 S.W. 215 (Tex.Civ.App.—Galveston 1919, no writ).